Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication is in response to the amendment filed 03/21/2022.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-15 are directed to a method (i.e., a process) and claims 16-20 are directed to a system (i.e., a machine).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 16 includes limitations that recite an abstract idea.  Note that independent claim 16 is the system claim, while claims 1 and 10 cover method claims.
Specifically, independent claim 16 recites:
A treatment action generation system, comprising:
a replay buffer to record batches of data, each of the batches including a present state, a previous state and a previous action;
a neural network configured to train a value model by evaluating a value of each action in a set of candidate actions at the present state according to a probability that each action achieves an output of a goal of resolving a patient condition or an objective for treating the patient condition by using a value model head, the value model head corresponding to an objective for treating a patient condition that retrieves the batches of data to evaluate a value of each action in a set of candidate actions at the present state according to a probability that each action achieves a goal of resolving a patient condition or achieves an objective for treating the patient condition in a feed-forward computation; and 
an optimizer to determine the treatment action from the set of candidate actions according to the value of each action, determine an error of the value of the each action according to whether a previous state achieved by a previous action matches the output of the goal or the objective and processing the error in a feed-back computation, and to update weights of connections between the hidden neurons and the input neurons and parameters of a state representation model for achieving the objective based on the back-propagating according to the value determined by the value model; and 
a connection to communicate the treatment action to a user to treat the patient condition.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because determining values or weights in a course of treatment or clinical action items using error propagating or projecting to determine whether a goal was achieved, reviewing propagated forward or backward feedback in healthcare treatment outcome and weighting in on the course of treatment or the clinical action items using error propagating all relate to managing human behavior/providing medical services/interactions between patients and healthcare providers.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because evaluating clinical actions to determine whether the clinical actions were helpful in achieving objectives and goals set to improve the condition of a patient are observations/evaluations/analysis that can be performed in the human mind or with a pen and pencil. 
In relation to claims 1 and 10 (similarly to claim 16), these claims constitute: (a) “certain methods of organizing human activity” because determining values or weights in a course of treatment or clinical action items using error propagating or projecting to determine whether a goal was achieved, reviewing propagated forward or backward feedback in healthcare treatment outcome and weighting in on the course of treatment or the clinical action items using error propagating all relate to managing human behavior/interactions between people.  Furthermore, these limitations constitute (b) “a mental process” because making observations regarding a medical patient, then giving a medical opinion or feedback about the patient’s medical state based on whether predetermined objectives and goals of the patient’s treatment plan were satisfied are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil. 
Furthermore, dependent claims 2-9, 11-15 and 17-20 (similarly for dependent claims 1, 10, and 16) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Turning to the dependent claims, claims 2-4, 7, 13 and 17-18 describe what the data is such as a value model having a plurality of value model heads, each value model head corresponding to one of a plurality of objectives, the value model includes a goal value model head corresponding to the goal, the error includes a temporal difference error to perform reinforcement learning, the state representation model includes a deep neural network, claims 6 and 12 describe displaying data such as display the treatment action to a user as a recommended treatment, the state representation model includes a deep neural network, claims 5, 8-9, 11, 14-15 and 19-20 describe determining data such as determining the present state based on feedback from a condition monitor, determining the present state based on feedback, determining the treatment action includes selecting an action of the set of candidate actions that maximizes a product of values corresponding to each of at least one objective and the goal, evaluating actions until an episode is complete, the episode including a pre-determined time period. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 16 (similar to claims 1 and 10), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A treatment action generation system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), comprising:
a replay buffer (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to record batches of data each of the batches including a present state, a previous state and a previous action;
a neural network (conventional computer implementation as noted below, see MPEP § 2106.05(f)) configured to train a value model by evaluating a value of each action in a set of candidate actions at the present state according to a probability that each action achieves an output of a goal of resolving a patient condition or an objective for treating the patient condition by using a value model head, the value model head corresponding to an objective for treating a patient condition that retrieves the batches of data to evaluate a value of each action in a set of candidate actions at the present state according to a probability that each action achieves a goal of resolving a patient condition or achieves an objective for treating the patient condition in a feed-forward computation; and 
an optimizer (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to determine the treatment action from the set of candidate actions according to the value of each action, determine an error of the value of the each action according to whether a previous state achieved by a previous action matches the output of the goal or the objective and processing the error in a feed-back computation, and to update weights of connections between the hidden neurons and the input neurons and parameters of a state representation model for achieving the objective based on the back-propagating according to the value determined by the value model; and 
a connection (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to communicate the treatment action to a user to treat the patient condition.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of a treatment action generation system, processor, a display, computer readable storage medium, replay buffer, an optimizer, value model head and a connection, the Examiner submits that these limitations amount to merely using a computer and programmable data to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “a neural network”, “an optimizer” and “a replay buffer” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Claim 16 (similar to claims 1 and 10) does not have any additional elements.
For claim 20 (similar to claim 16), regarding the additional limitation “a condition monitor” the Examiner submits that this additional limitation amounts to merely using a computer to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-9 and analogous independent claim 10 with its dependent claims 11-15, analogous independent claim 16 with its dependent claims 17-20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 16, regarding the additional limitations of the treatment action generation system, processor, a display, computer readable storage medium, replay buffer, an optimizer, value model head and a connection, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “a neural network”, “an optimizer” and “a replay buffer”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, representative independent claim 16 and analogous independent claims 1 and 10 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 16 and analogous dependent claims 1 and 10, there is no additional elements.
For claim 20 (similar to claim 16), regarding the additional limitation “a condition monitor” the Examiner submits that this additional limitation amounts to merely using a computer to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Interpretation
Claims 16, 19 and 20, with claim limitations “replay buffer”, “neural network”, “optimizer”, “connection” and “condition monitor” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there are no essential sources to perform recording, training, determining treatment action, determining a temporal difference error and communicating.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The terms, “replay buffer”, “neural network”, “optimizer” and “connection” in claim 16, invokes 35 U.S.C. 112 6th and thus is given the broadest reasonable interpretation provided in the specification for the disclosed structure. However, it is unclear from the specification what is being referred to regarding the “replay buffer”, “neural network”, “optimizer” and “connection”. 
Regarding the replay buffer, paragraphs 106 talks about storing history of data, but makes no mention of hardware such as image capturing device and microphones.
Regarding the neural network, paragraphs 56 talks about treatment predictions and representing a current state of a patient, but makes no mention of programmed software for training.
Regarding the optimizer, paragraphs 5 talks about determining the treatment action, but makes no mention of neither hardware nor programmed software.
Regarding the optimizer, paragraphs 5 talks about communicating the treatment action, but makes no mention of neither hardware nor programmed software.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:
For claims 1 and 10, after “recording batches of data, each of the batches including a present state, a previous state and a previous action”, the batches of data are not used in the training step that follows. Also, no essential determining or processing steps occur within the step that recites “training, using a neural network, a value model by evaluating a value of each action in a set of candidate actions at the present state according to a probability that each action achieves an output of a goal of resolving a patient condition or achieves one of a plurality of objectives for treating the patient condition by using a plurality of value model heads corresponding to each of the plurality of objectives and with a goal value model head corresponding to the goal in a feed-forward computation”. Here, it is unclear what candidate actions are processed to resolving the goal of the patient’s condition. It is also unclear what value model is trained to produce the value of each action in a set of candidate actions. The corresponding to objectives and goals is not the same as positively recited determining or processing steps.
For claim 16, no essential determining or processing steps occur within the step that recites “a neural network configured to train a value model by evaluating a value of each action in a set of candidate actions at the present state according to a probability that each action achieves an output of a goal of resolving a patient condition or an objective for treating the patient condition by using a value model head, the value model head corresponding to an objective for treating a patient condition that retrieves the batches of data to evaluate a value of each action in a set of candidate actions at the present state according to a probability that each action achieves a goal of resolving a patient condition or achieves an objective for treating the patient condition in a feed-forward computation”. Here, it is unclear what candidate actions are processed to resolving the goal of the patient’s condition. It is also unclear what value model is trained to produce the value of each action in a set of candidate actions. The corresponding to objectives and goals is not the same as positively recited determining or processing steps.
Claim 1 recites the limitation "the treatment action" in lines 10 and 12 of claim 1.  There is insufficient antecedent basis for this limitation in the claims, as "an optimal treatment action” is previously cited in line 1 of claim 1. It is unclear as to whether the treatment action and optimal treatment action are the same.
Claim 1 recites the limitation "the batches" in line 3 of claim 1.  There is insufficient antecedent basis for this limitation in the claims, as “batches of data” is previously cited in line 3 of claim 1. It is unclear as to whether the batches and the batches of data are the same.
Claim 10 recites the limitation "the treatment action" in line 11 and 13 of claim 10.  There is insufficient antecedent basis for this limitation in the claims, as "an optimal treatment action” is previously cited in line 1 of claim 10. It is unclear as to whether the treatment action and optimal treatment action are the same.
Claim 10 recites the limitation "the batches" in line 3 of claim 10.  There is insufficient antecedent basis for this limitation in the claims, as “batches of data” is previously cited in line 3 of claim 10. It is unclear as to whether the batches and the batches of data are the same.
Claim 16 recites the limitation "the batches" in line 2 of claim 16.  There is insufficient antecedent basis for this limitation in the claims, as “batches of data” is previously cited in lines 2 and 8 of claim 16. It is unclear as to whether the batches and the batches of data are the same.
Claims 2-9, 11-15 and 17-20 incorporate the deficiencies of claims 1, 10 and 16, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colister (US 2019/0206570 A1) in view of Lane (US 2018/0286502 A1) further in view of Hsieh (US 11,003,988 B2).
Claim 1:
Colister discloses a method for determining a treatment action (In [P0077-P0078] Using these tools, the person or team conducting the assessment may identify potential root causes and or potential corrective/preventive actions including the establishment of guidances.), the method comprising:
recording, including a present state, a previous state and a previous action (With the treatment action as intervention for treating, see the patient current condition, treatment and history to determine appropriate recommended patient care in P0038. The re-playable timeline (P0033, P0037) allows present state, previous state and previous action teach the ability to collect, store, and process applicable patient care data. Also see [P0031] With the ability to play the stored waveforms the system is also includes to play, replay, fast forward or fast reverse to identify the time periods of most interest to the medical practitioner reviewing these records.);

by evaluating a value of each action in a set of candidate actions at the present state according to a probability that each action achieves a goal of resolving a patient condition or an objective for treating the patient condition by using a value model head corresponding to the goal and the objective (With a value model head as software to determine whether the patient’s condition was resolved or treatment was achieved, see monitored patient data (P0066), the applied rule engine and generator in [P0068, P0070, P0077] The patient rules generator collects rules performance measures indicative of the ability of the rule to predict changes in the condition of a patient and uses these measures to assess the efficacy of the rule., where the decision support algorithm is used while resolving the patient condition.);

determining the treatment action of the set of candidate actions according to the value of each action.; communicating the treatment action to a user to treat the patient condition (See P0077, where alert/notification sent serves as communicating the treatment action to a user to treat the patient condition when patient’s condition is assessed. In [P0081] The identified situations are tracked and managed in the Corrective and Preventive Action process. This process requires documented Failure Investigation details, assessment of potential corrective and/or preventive actions, verification and validation outcomes of the C/P actions tried.);  

	Lane further teaches:
determining an error of the value of each action according to whether the previous state achieved by the previous action matches the output of the goal or the objective; and 
updating parameters of the value model according to the error.
Lane teaches that it is known in the art of preventive medicine at the time of the objective error induced updating to track patient adherence to a medical treatment plan. Taught as matching in P0014, P0032-P0033 when setting a threshold for flagging patient data and modifying treatment regimens as an update (P0043, P0059, P0093), when the patient fails compliance with the medications.
Therefore, it would have been obvious to one of ordinary skill in the art of preventive medicine before the filing date of the invention to modify the method of Colister to have objective error induced updating, as taught by Lane, to track patient adherence to a medical treatment plan.
Hsieh further teaches: 
recording batches of data in a replay buffer, each of the batches (See batches of data taught in column 21, lines 7-30 used for backward propagation of errors to process training data sets quickly and efficiently. See buffered cloud-based data in [column 6, lines 60-67] the neural network outputs data that is buffered (e.g., via the cloud, etc.) and validated before it is provided to another process, also in column 36, lines 16-29 and temporarily buffering in storage device (column 53, lines 54-57 and column 54, lines 5-7) all construe using a replay buffer.);
training, using a neural network, a value model (See Fig. 1, deep learning neural network mentioned in column 7, line 47 to column 8, line 3. Also, see how the model is deployed using the deep learning and re-training in column 12, lines 1-40.),
in a feed-forward computation (See Fig. 5, [column 10, lines 49-67] the training network 504 learns from forward 506 and backward 516 passes with data 502, 512 through the network 405 and example feed forward feedback for deploying deep learning to improve diagnosing in column 24, lines 23-44.),
and processing the error in a feed-back computation comprising back-propagating information regarding the error backward from output neurons of the neural network to one or more hidden or input neurons (See performed backpropagation in column 39, lines 47-62 and propagation of errors example in column 21, lines 7-30); and 
updating weights of connections between the hidden neurons and the input neurons and parameters based on the back-propagating (See connections between neurons in column 6, lines 5-13. See weight given in the neural network with nodes as neurons of hidden layers mentioned in column 7, line 55 to column 8, line 3 activated after data processed in the hidden layers.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical deep learning before the filing date of the invention to modify the method of Colister and Lane to have training, using a neural network, a value model, feed-forward computing, processing the error in a feed-back computation comprising back-propagating information and weights of connections between the hidden neurons and the input neurons, as taught by Hsieh, to allow an Oncology team to review relevant medical images, diagnose a cancer patient and quickly modify treatment plan of the cancer patient.
Claims 2 and 17:
Colister discloses: wherein the value model includes a plurality of value model heads, each of the plurality of value model head corresponding to one of a plurality of objectives (By accessing the patient's record and ability to review all vital signs, patient care activities and patient response to the treatment leading up to the current condition [P0005, P0014] data from multiple disparate sources can be acquired and consolidated within a unified view, and the data can be reviewed remotely to make decisions about patient care, construe a plurality of objectives.).
Claims 3 and 18:
Colister discloses: wherein the value model further includes a goal value model head corresponding to the goal (With a value model head as software to determine whether the patient’s condition was resolved or treatment was achieved, see monitored patient data (P0066), the applied rule engine and generator in [P0068, P0070, P0077] The patient rules generator collects rules performance measures indicative of the ability of the rule to predict changes in the condition of a patient and uses these measures to assess the efficacy of the rule., where the decision support algorithm is used while resolving the patient condition.).
Claims 4 and 19:
Colister discloses: wherein the error includes a temporal difference error to perform reinforcement learning (Taught as gained knowledge and machine learning (P0078).).
Claims 5 and 11:
Colister discloses: further including determining the present state based on feedback from a condition monitor (Taught as medical devices for monitoring in P0011, P0014.).
Claims 6 and 12:
Colister discloses: further including a display to display the treatment action to a user as a recommended treatment (In [P0038] The remote view system can include software means to review remotely all applicable data associated with the patient current condition, treatment and history to determine appropriate recommended patient care.).
Claims 9 and 15:
Colister discloses: further including evaluating actions until an episode is complete, the episode including a pre-determined time period (In [P0031-P0032] the user may define the period of time used to identify the cases for review, the user may select future cases only, or past cases to some defined date, or a combination of the two, where defined dates and periods of time have captures completed episodes.).
Claim 10:
Colister discloses a method for generating a treatment action (In [P0077-P0078] Using these tools, the person or team conducting the assessment may identify potential root causes and or potential corrective/preventive actions including the establishment of guidances.), the method comprising:
recording, including a present state, a previous state and a previous action (With the treatment action as intervention for treating, see the patient current condition, treatment and history to determine appropriate recommended patient care in P0038. The re-playable timeline (P0033, P0037) allows present state, previous state and previous action teach the ability to collect, store, and process applicable patient care data. Also see [P0031] With the ability to play the stored waveforms the system is also includes to play, replay, fast forward or fast reverse to identify the time periods of most interest to the medical practitioner reviewing these records.);

evaluating a value of each action in a set of candidate actions at the present state according to a probability that each action achieves a goal of resolving a patient condition or one of a plurality of objectives for treating the patient condition by using a plurality of value model heads corresponding to each of the plurality of objectives and with a goal value model head corresponding to the goal (With a value model head as software to determine whether the patient’s condition was resolved or treatment was achieved, see monitored patient data (P0066), the applied rule engine and generator in [P0068, P0070, P0077] The patient rules generator collects rules performance measures indicative of the ability of the rule to predict changes in the condition of a patient and uses these measures to assess the efficacy of the rule., where the decision support algorithm is used while resolving the patient condition);

determining the treatment action of the set of candidate actions according to the value of each action; communicating the treatment action to a user to treat the patient condition (See P0077, where alert/notification sent serves as communicating the treatment action to a user to treat the patient condition when patient’s condition is assessed. In [P0081] The identified situations are tracked and managed in the Corrective and Preventive Action process. This process requires documented Failure Investigation details, assessment of potential corrective and/or preventive actions, verification and validation outcomes of the C/P actions tried.);  

	Lane further teaches:
updating parameters of a state representation model for achieving the objective according to the value using a terminal difference error.
Lane teaches that it is known in the art of preventive medicine at the time of the objective error induced updating to track patient adherence to a medical treatment plan. Taught as matching in P0014, P0032-P0033 when setting a threshold for flagging patient data and modifying treatment regimens as an update (P0043, P0059, P0093), when the patient fails compliance with the medications.
Therefore, it would have been obvious to one of ordinary skill in the art of preventive medicine before the filing date of the invention to modify the method of Colister to have objective error induced updating, as taught by Lane, to track patient adherence to a medical treatment plan.
Hsieh further teaches: 
recording batches of data in a replay buffer, each of the batches (See batches of data taught in column 21, lines 7-30 used for backward propagation of errors to process training data sets quickly and efficiently. See buffered cloud-based data in [column 6, lines 60-67] the neural network outputs data that is buffered (e.g., via the cloud, etc.) and validated before it is provided to another process, also in column 36, lines 16-29 and temporarily buffering in storage device (column 53, lines 54-57 and column 54, lines 5-7) all construe using a replay buffer.);
training, using a neural network, a value model (See Fig. 1, deep learning neural network mentioned in column 7, line 47 to column 8, line 3. Also, see how the model is deployed using the deep learning and re-training in column 12, lines 1-40.),
in a feed-forward computation (See Fig. 5, [column 10, lines 49-67] the training network 504 learns from forward 506 and backward 516 passes with data 502, 512 through the network 405 and example feed forward feedback for deploying deep learning to improve diagnosing in column 24, lines 23-44.),
determining an error of the value of each action according to whether the previous state achieved by the previous action matches the output of the goal or the objective and processing the error in a feed-back computation comprising back-propagating information regarding the error backward from output neurons of the neural network to one or more hidden or input neurons (See performed backpropagation in column 39, lines 47-62 and propagation of errors example in column 21, lines 7-30.); and 
weights of connections between the hidden neurons and the input neurons and parameters based on the back-propagating (See connections between neurons in column 6, lines 5-13. See weight given in the neural network with nodes as neurons of hidden layers mentioned in column 7, line 55 to column 8, line 3 activated after data processed in the hidden layers.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical deep learning before the filing date of the invention to modify the method of Colister and Lane to have training, using a neural network, a value model, feed-forward computing, processing the error in a feed-back computation comprising back-propagating information and weights of connections between the hidden neurons and the input neurons, as taught by Hsieh, to allow an Oncology team to review relevant medical images, diagnose a cancer patient and quickly modify treatment plan of the cancer patient.
Claim 16:
Colister discloses a treatment action generation system (In [P0077-P0078] Using these tools, the person or team conducting the assessment may identify potential root causes and or potential corrective/preventive actions including the establishment of guidances.), comprising:
to record including a present state, a previous state and a previous action (With the treatment action as intervention for treating, see the patient current condition, treatment and history to determine appropriate recommended patient care in P0038. The re-playable timeline (P0033, P0037) allows present state, previous state and previous action teach the ability to collect, store, and process applicable patient care data. Also see [P0031] With the ability to play the stored waveforms the system is also includes to play, replay, fast forward or fast reverse to identify the time periods of most interest to the medical practitioner reviewing these records.);

the value model head corresponding to an objective for treating a patient condition that retrieves the batches of data to evaluate a value of each action in a set of candidate actions at the present state according to a probability that each action achieves a goal of resolving a patient condition or achieves an objective for treating the patient condition (With a value model head as software to determine whether the patient’s condition was resolved or treatment was achieved, see monitored patient data (P0066), the applied rule engine and generator in [P0068, P0070, P0077] The patient rules generator collects rules performance measures indicative of the ability of the rule to predict changes in the condition of a patient and uses these measures to assess the efficacy of the rule., where the decision support algorithm is used while resolving the patient condition);

an optimizer to determine the treatment action from the set of candidate actions according to the value of each action and; a connection to communicate the treatment action to a user to treat the patient condition (See P0077, where alert/notification sent serves as communicating the treatment action to a user to treat the patient condition when patient’s condition is assessed. In [P0081] The identified situations are tracked and managed in the Corrective and Preventive Action process. This process requires documented Failure Investigation details, assessment of potential corrective and/or preventive actions, verification and validation outcomes of the C/P actions tried.);  

	Lane further teaches:
to update parameters of a state representation model for achieving the objective according to the value determined by the value model.
Lane teaches that it is known in the art of preventive medicine at the time of the objective determining induced updating to track patient adherence to a medical treatment plan. Taught as matching in P0014, P0032-P0033 when setting a threshold for flagging patient data and modifying treatment regimens as an update (P0043, P0059, P0093), when the patient fails compliance with the medications.
Therefore, it would have been obvious to one of ordinary skill in the art of preventive medicine before the filing date of the invention to modify the system of Colister to have objective determining induced updating, as taught by Lane, to track patient adherence to a medical treatment plan.
Although Colister teaches the value model and value model head as mentioned above, Colister does not explicitly teach using a neural network for evaluating a trained value model. Hsieh further teaches: 
a replay buffer to record batches of data, each of the batches (See batches of data taught in column 21, lines 7-30 used for backward propagation of errors to process training data sets quickly and efficiently. See buffered cloud-based data in [column 6, lines 60-67] the neural network outputs data that is buffered (e.g., via the cloud, etc.) and validated before it is provided to another process, also in column 36, lines 16-29 and temporarily buffering in storage device (column 53, lines 54-57 and column 54, lines 5-7) all construe using a replay buffer.);
a neural network configured to train a value model by evaluating a value of each action in a set of candidate actions at the present state according to a probability that each action achieves an output of a goal of resolving a patient condition or an objective for treating the patient condition by using a value model head (See Fig. 1, deep learning neural network, node 182 with an output 190, where the output serves as the value model. See example in [column 39, lines 38-46] the output from the softmax layer can be thought of as a probability distribution. Using this distribution, the network can be used to select values for desired hyper parameters. FIGS. 24A-24B show example learning, validation, and testing phases for an example deep convolution network.)
determine an error of the value of the each action according to. whether a previous state achieved by a previous action matches the output of the goal or the objective and processing the error in a feed-back computation (See performed backpropagation in column 39, lines 47-62 and propagation of errors example in column 21, lines 7-30.); and 
weights of connections between the hidden neurons and the input neurons and parameters based on the back-propagating (See connections between neurons in column 6, lines 5-13. See weight given in the neural network with nodes as neurons of hidden layers mentioned in column 7, line 55 to column 8, line 3 activated after data processed in the hidden layers.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical deep learning before the filing date of the invention to modify the method of Colister and Lane to have training, using a neural network, a value model, feed-forward computing, processing the error in a feed-back computation comprising back-propagating information and weights of connections between the hidden neurons and the input neurons, as taught by Hsieh, to allow an Oncology team to review relevant medical images, diagnose a cancer patient and quickly modify treatment plan of the cancer patient.
Claim 20:
Colister discloses: further including a condition monitor to provide patient condition feedback to determine the present state (Taught as medical devices for monitoring in P0011, P0014.).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colister (US 2019/0206570 A1) in view of Lane (US 2018/0286502 A1) in view of Hsieh (US 11,003,988 B2) further in view of Hibbard (US 2019/0333623 A1).
Claims 7 and 13:
Hibbard teaches: wherein the state representation model includes a deep neural network (See Fig. 4,[P0004, P0028, P0094] The present disclosure includes procedures to develop, train, and utilize radiotherapy treatment plans using artificial intelligence (AI) processing techniques, including generative adversarial networks (GANs), deep neural networks (DNNs), and other forms of machine learning (ML) implementations.).
Therefore, it would have been obvious to one of ordinary skill in the art of treatment planning before the filing date of the invention to modify the method and system of Colister, Lane and Hsieh to have objective error induced updating, each of the batches recorded, as taught by Hibbard, to maintain medical workflow when in adversarial networks treating cancer patients.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colister (US 2019/0206570 A1) in view of Lane (US 2018/0286502 A1) in view of Hsieh (US 11,003,988 B2) further in view of Erpenbach (US 2020/0035359 A1).
Claims 8 and 14:
Erpenbach teaches: wherein determining the treatment action includes selecting an action of the set of candidate actions that maximizes a product of values corresponding to each of at least one objective and the goal (See Fig. 4, where ranking treatment paths (Steps 460 and 47), P0055, construe maximizing a product of values corresponding to each of at least one objective and the goal.).
Therefore, it would have been obvious to one of ordinary skill in the art of treatment planning before the filing date of the invention to modify the method and system of Colister, Lane and Hsieh to have selected candid actions that maximize a product of values corresponding to each of at least one objective and the goal, as taught by Erpenbach, to maintain medical workflow when in adversarial networks treating cancer patients.

Response to Arguments
Applicant argues that the invention has been overgeneralized and that claims 1, 10, and 16 do not recite concepts that explicitly fall into the abstract idea exception categories of (a) mathematical concepts, (b) certain methods of organizing human activity, or (c) mental processes. e.g. see pgs. 11-13 and 15 of Remarks – Examiner disagrees.
The claims involve a series of steps for making observations regarding actions taken to treat a patient, then giving a medical opinion or feedback about the patient’s medical state based on whether predetermined objectives and goals of the patient’s treatment plan were satisfied, which relates to certain methods of organizing human activity. The claims also involve observations, evaluations and analysis by evaluating clinical actions to determine whether the clinical actions were helpful in achieving objectives and goals set to improve the condition of a patient, which is a mental process. Lastly, the claims involve mathematical relationships by training a value model by evaluating a value according to probability, using the value model, weighing connections between hidden neurons and input neurons, and processing an error in a feed-back computation, which are mathematical concepts. Accordingly, the claims recite an abstract idea.
Applicant argues that the machine learning using a neutral network poses meaningful limits on the claim, including training a neural network. e.g. see pgs. 13-14 and 19 of Remarks – Examiner disagrees.
Neural network training that the Applicant is talking about (e.g. curing the patient, can include intermediate objectives such as, e.g., reducing high blood pressure, improvingP201807134US01 (M2237) Page 4 of 42 hormone balances, achieving optimal white blood cell counts, achieving optimal weight and nutrition, among other health related objectives), according to paragraphs 19-20 of the Specification, can be accomplished by a healthcare provider with incorporating knowledge of diagnosing, treating, reviewing medical records, routinely checking for progress and providing follow-up care. Even if the claimed invention were performing reinforcement learning or deep learning, it is still not significantly more than an abstract idea.
Applicant further alleges that the Examiner admitted that the claims include a practical application. e.g. see pgs. 16-18 of Remarks – Examiner disagrees.
By making references to the prior art rejection out of context, the Applicant has disregarded the Subject Matter Eligibility under 35 U.S.C. 101 analysis for identifying a judicial exception, abstract idea and should not be mistaken for a novel and nonobvious rejection under 35 U.S.C. 103. In the Two-Part analysis, abstract ideas have been identified as determining values or weights in a course of treatment or clinical action items using error propagating or projecting to determine whether a goal was achieved, reviewing propagated forward or backward feedback in healthcare treatment outcome and weighting in on the course of treatment or the clinical action items using error propagating all relate to managing human behavior/providing medical services/interactions between patients and healthcare providers.  Furthermore, the abstract ideas have been identified as evaluating clinical actions to determine whether the clinical actions were helpful in achieving objectives and goals set to improve the condition of a patient are observations/evaluations/analysis that can be performed in the human mind or with a pen and pencil.
Regarding the claim interpretation under 35 USC § 112(f) and 112(b), Applicant's arguments have been fully considered but they are not persuasive. The Applicant makes no attempt to distinguish whether the “replay buffer”, “neural network”, “optimizer”, “connection” and “condition monitor” are hardware or software.
Regarding the prior art rejection, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Colister’s method and system for determining an optimal treatment action is combined with Lane’s objective error induced updating, and Hsieh’s training, using a neural network, a value model, feed-forward computing, processing the error in a feed-back computation comprising back-propagating information and weights of connections between the hidden neurons and the input neurons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
06/25/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686